             Case 2:20-cv-00720-RSM Document 26 Filed 01/04/21 Page 1 of 10




 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7

 8   MARK DAVISCOURT,

 9                             Plaintiff,                Case No. C20-720 RSM

10          v.                                           ORDER ADOPTING REPORT AND
                                                         RECOMMENDATION
11   UNITED STATES OF AMERICA,

12                             Defendant.

13

14                                          I.     INTRODUCTION

15          This matter comes before the Court on the Report and Recommendation (“R & R”) of the

16   Honorable Michelle L. Peterson, United States Magistrate Judge.         Dkt. #23.    The R & R

17   recommends dismissal of Plaintiff’s claims with prejudice.        Having considered Plaintiff’s

18   complaint, Dkt. #1, Objections, Dkt. #24, the Government’s Response, Dkt. #25, and the

19   remainder of the record, the Court adopts the R & R and dismisses Plaintiff’s claims.

20                                           II.   BACKGROUND

21          The Court adopts and incorporates by reference the factual background set forth in the

22   R & R. Dkt. #23 at 1-6. Plaintiff Mark Daviscourt, proceeding pro se, brings this action under the

23   Federal Tort Claims Act (“FTCA”), 28 U.S.C. §§ 1346, 2671-2680, seeking compensatory



     ORDER ADOPTING REPORT AND
     RECOMMENDATION - 1
              Case 2:20-cv-00720-RSM Document 26 Filed 01/04/21 Page 2 of 10




 1   damages totaling $35 million. Dkt. #1. Plaintiff claims (1) common law invasion of privacy, (2)

 2   intentional infliction of emotional distress, and (3) loss of enjoyment of life. Id. His claims arise

 3   from alleged interactions with employees of the Internal Revenue Service (“IRS”) and the Treasury

 4   Inspector General for Tax Administration (“TIGTA”). Plaintiff also claims that he suffers a

 5   disability from serving as a first responder after the 9/11 terrorist attacks. Id. While his complaint

 6   references several government employees, he names TIGTA Agent Michael Isenberg as “the sole

 7   employee/tortfeasor” in this matter. Id. at ¶ 7.

 8          After IRS Officer Steve Baker allegedly engaged in coercive, threatening, and extortionate

 9   behavior against Plaintiff, including attempts to steal from his family and placing an IRS levy

10   against him on September 11, 2015 to inflict emotional distress, Plaintiff contacted the office of

11   Senator Patty Murray to resport Officer Baker’s behavior. Id. at ¶¶ 8-13, 18-27. Agent Isenberg

12   then contacted Plaintiff advising that he was investigating the matter. Agent Isenberg informed

13   Plaintiff he did not see any illegal activity by Officer Baker in the IRS documents provided to

14   Senator Murray’s office. Id. at ¶¶ 31-34.

15          Agent Isenberg allegedly followed up with multiple harassing phone calls a day, claiming

16   that the Treasury was the proper agency to investigate Officer Baker’s conduct and demanding

17   that Plaintiff not contact the Federal Bureau of Investigation (“FBI”). Id. at ¶¶ 34-37. Officer

18   Baker and his supervisor allegedly entered Plaintiff’s property in a vehicle, broke the window to

19   that vehicle, and reported to Agent Isenberg that Plaintiff broke the window. Id. at ¶¶ 60-72. In

20   November 2015, Agent Isenberg notified Plaintiff that he was no longer involved in the

21   investigation. Id. at ¶¶ 74-77. Plaintiff’s last communication with Agent Isenberg was November

22   23, 2015. Id. at ¶¶ 80-83. On October 25, 2018, Plaintiff filed his administrative claim under the

23   FTCA. Id. at ¶¶ 115. He filed the complaint in this Court on May 12, 2020, claiming that Agent



     ORDER ADOPTING REPORT AND
     RECOMMENDATION - 2
               Case 2:20-cv-00720-RSM Document 26 Filed 01/04/21 Page 3 of 10




 1   Isenberg’s actions invaded his privacy, caused him emotional distress, and caused loss of

 2   enjoyment of life. Dkt. #1.

 3            On August 4, 2020, Defendant United States of America moved to dismiss Plaintiff’s

 4   claims for lack of subject matter jurisdiction and failure to state a claim. Dkt. #13. The R & R

 5   found dismissal warranted for lack of subject matter jurisdiction because Plaintiff’s claims are

 6   time-barred and the discretionary function exception to the FTCA applies to Agent Isenberg’s

 7   conduct. Dkt. #23 at 7-13. The R & R also concluded that Plaintiff failed to state a claim. Id. at

 8   14-19.

 9                                              III.    DISCUSSION

10        A. Legal Standard

11            A district court has jurisdiction to review a Magistrate Judge’s report and recommendation

12   on dispositive matters. See Fed. R. Civ. P. 72(b). “The district judge must determine de novo

13   any part of the magistrate judge’s disposition that has been properly objected to.” Id. “A judge

14   of the court may accept, reject, or modify, in whole or in part, the findings or recommendations

15   made by the magistrate judge.” 28 U.S.C. § 636(b)(1). The Court reviews de novo those portions

16   of the report and recommendation to which specific written objection is made. United States v.

17   Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en banc).

18        B. Analysis

19            Plaintiff objects to dismissal of his claims for lack of subject matter jurisdiction and failure

20   to state a claim. Dkt. #24. Regarding subject matter jurisdiction, Plaintiff argues that his claims

21   are timely due to equitable tolling, and that the discretionary function exception to the FTCA does

22   not apply. Id. at 2-7. The Court will address each objection in turn.

23   //



     ORDER ADOPTING REPORT AND
     RECOMMENDATION - 3
             Case 2:20-cv-00720-RSM Document 26 Filed 01/04/21 Page 4 of 10




 1                  i.      Timeliness

 2          An action under the FTCA can be instituted only after an administrative claim is presented

 3   to the appropriate Federal agency and the claim is denied either actually or constructively by the

 4   agency’s failure to act upon the claim within six months. 28 U.S.C. § 2675(a); Jerves v. United

 5   States, 966 F.2d 517, 518 (9th Cir. 1992). Under the FTCA, a claimant must present his

 6   administrative claim to the appropriate Federal agency within two years after the claim accrues,

 7   or the “tort claim against the United States shall be forever barred.” 28 U.S.C. § 2401(b). Because

 8   such exhaustion is jurisdictional in nature, it may not be waived. See Burns v. United States, 764

 9   F.2d 722, 724 (9th Cir. 1985).

10          Pursuant to the Supreme Court’s decision in United States v. Kwai Fun Wong, the

11   two-year statute of limitations in 28 U.S.C. § 2401(b) may be equitably tolled. 575 U.S. 402, 420

12   (2015). To invoke the doctrine of equitable tolling, a plaintiff must show (1) that he has been

13   pursuing his rights diligently, and (2) that some extraordinary circumstances stood in his way.

14   Kwai Fun Wong v. Beebe, 732 F.3d 1030, 1052 (9th Cir. 2013), aff’d and remanded sub nom.

15   Kwai Fun Wong, 575 U.S. 402. “This standard is very high.” Auguste-Lewis v. United States,

16   No. C12-1901JLR, 2016 WL 1182152, at *3 (W.D. Wash. Mar. 28, 2016). “The burden is on the

17   plaintiff to show that equitable tolling is appropriate.” United States v. Marolf, 173 F.3d 1213,

18   1218 n.3 (9th Cir. 1999) (citation omitted).

19          With respect to equitable tolling due to mental impairment, the Court finds that the test

20   for equitable tolling in the habeas context serves as useful guidance:

21          (1) First, a petitioner must show his mental impairment was an “extraordinary
            circumstance” beyond his control by demonstrating the impairment was so severe
22          that either
            (a) petitioner was unable rationally or factually to personally understand the need
23          to timely file, or



     ORDER ADOPTING REPORT AND
     RECOMMENDATION - 4
                Case 2:20-cv-00720-RSM Document 26 Filed 01/04/21 Page 5 of 10




 1             (b) petitioner’s mental state rendered him unable personally to prepare a habeas
               petition and effectuate its filing.
 2
               (2) Second, the petitioner must show diligence in pursuing the claims to the extent
 3             he could understand them, but that the mental impairment made it impossible to
               meet the filing deadline under the totality of the circumstances, including
 4             reasonably available access to assistance.

 5   Milam v. Harrington, 953 F.3d 1128, 1132 (9th Cir. 2020) (citing Bills v. Clark, 628 F.3d 1092,

 6   1099–1100 (9th Cir. 2010)).

 7             Here, Plaintiff does not dispute that he failed to present his administrative claim within

 8   two years of Agent Isenberg’s alleged final tortious conduct on November 23, 2015. Dkt. #1 at

 9   ¶ 113. However, he argues that the R & R erred in declining to apply equitable tolling. Dkt. #24

10   at 2-5.     Specifically, he objects that the R & R (1) disregarded “materially substantive”

11   observations as to the severity of Plaintiff’s deteriorating mental functioning; (2) mischaracterized

12   Physician Certifications as “letters,” (3) only considered two out of the seven legal service

13   providers Plaintiff named in his reply; and (4) underestimated “the significance of the

14   documentation that Daviscourt provided to support his request for equitable tolling.” Id.

15             Having considered Plaintiff’s briefing and supporting exhibits, the Court finds that he has

16   failed to meet the “very high” standard to warrant application of equitable tolling. Auguste-Lewis,

17   2016 WL 1182152, at *3. Regarding the first Wong element, he has failed to show that he

18   diligently pursued his rights. As the R & R observed, “Plaintiff was able to actively engage with

19   the IRS, TIGTA, Senator Murray’s office, and the FBI” prior to filing his administrative claim.

20   Dkt. #23 at 10. Moreover, before submitting his administrative claim, Plaintiff initiated a lawsuit

21   in federal court related to the IRS’ attempt to collect on unpaid income tax for the 2000 calendar

22   year. See Daviscourt v. Claybrooke, et al., No. C18-1148RAJ (“Daviscourt I”) (W.D. Wash.

23   2018). Plaintiff does not meaningfully address these points in his objections. The Court finds



     ORDER ADOPTING REPORT AND
     RECOMMENDATION - 5
              Case 2:20-cv-00720-RSM Document 26 Filed 01/04/21 Page 6 of 10




 1   that these undisputed facts undermine Plaintiff’s claim that he was incapable of meeting deadlines

 2   before he ultimately submitted his administrative claim in October 2018. Furthermore, to the

 3   extent Plaintiff relies on documentation from Dr. Buckley Eckert and Dr. Peter Hunsberger, see

 4   Dkts. #21 at 29-32, these documents dated June 30, 2016 and November 16, 2016, respectively,

 5   provide only generalized statements as to Plaintiff’s psychological suffering and harm. While

 6   Dr. Hunsberger’s statement references another lawsuit Plaintiff was pursuing in 2016, see id. at

 7   32, neither document references the instant matter, nor do they demonstrate Plaintiff’s mental

 8   incapacitation for the entire tolling period from November 2015 through November 2017. For

 9   these reasons, Plaintiff has failed to meet his burden of demonstrating that he diligently pursued

10   his claim.

11          Plaintiff has likewise failed to demonstrate the second Wong element that his mental

12   impairment amounts to an “extraoardinary circumstance” warranting equitable tolling. Kwai Fun

13   Wong, 575 U.S. at 420. While Plaintiff insists that his “mental incompetence were [sic] severe

14   enough that he was unable to represent himself legally,” Dkt. #24 at 3, his communications with

15   Senator Murray’s office, the IRS, and TIGTA and his federal court litigation in Daviscourt I again

16   undermine any claim that his mental impairments were “so severe” that he was unable to prepare

17   his FTCA administrative claim or understand the need to timely file before he ultimately

18   submitted his claim. Milam, 953 F.3d at 1132.

19          For these reasons, the Court concludes that the R & R correctly declined to apply equitable

20   tolling, and Plaintiff’s claims are appropriately dismissed as time-barred.

21                  ii.     Discretionary Function Exception

22          Even if Plaintiff’s claims were timely, the R & R correctly concluded that the discretionary

23   function exception to FTCA claims applies here. The discretionary function exception is a



     ORDER ADOPTING REPORT AND
     RECOMMENDATION - 6
              Case 2:20-cv-00720-RSM Document 26 Filed 01/04/21 Page 7 of 10




 1   limitation on the FTCA’s waiver of sovereign immunity. 28 U.S.C § 2680(a). It provides the

 2   government with immunity from suit for “[a]ny claim . . . based upon the exercise or performance

 3   of the failure to exercise or perform a discretionary function or duty on the part of a federal agency

 4   or employee of the Government, whether or not the discretion involved be abused.” Id. It

 5   therefore “serves to insulate certain governmental decision-making from judicial second guessing

 6   of legislative and administrative decisions grounded in social, economic, and political policy

 7   through the medium of an action in tort.” Terbush v. United States, 516 F.3d 1125, 1129 (9th Cir.

 8   2008) (internal quotations and citations omitted). The discretionary function exception will not

 9   apply when “federal statute, regulation, or policy specifically prescribes a course of action for

10   employees to follow.” Id. (quoting Berkovitz by Berkovitz v. United States, 486 U.S. 531, 536

11   (1988)). To determine whether the discretionary function exception applies, courts must consider

12   (1) whether the challenged actions involve an element of judgment or choice, and (2) if a specific

13   course of action is not specified, whether discretion left to the government is of a kind that the

14   discretionary function exception was designed to shield; namely, actions and decisions based on

15   considerations of public policy. Myers v. U.S., 652 F.3d 1021, 1028 (9th Cir. 2011).

16          The Court finds that both prongs of the Myers test are satisfied here. First, conduct in the

17   course of regulatory investigations is regularly recognized involving an element of judgment.

18   “[C]ourts have repeatedly held . . . that the conduct of regulatory investigations are immune from

19   FTCA liability unless there are mandatory directives that limit the investigators’ discretion to

20   determine both the scope and the manner of the investigation.” Dichter-Mad Family Partners,

21   LLP v. United States, 707 F. Supp. 2d 1016, 1039 (C.D. Cal. 2010), aff’d, 709 F.3d 749 (9th Cir.

22   2013) (Finding that decisions of “whether and how to conduct investigations and enforcement

23   actions are firmly lodged in the SEC’s discretion”); see also Vickers v. United States, 228 F.3d



     ORDER ADOPTING REPORT AND
     RECOMMENDATION - 7
              Case 2:20-cv-00720-RSM Document 26 Filed 01/04/21 Page 8 of 10




 1   944, 951 (9th Cir. 2000) (“[T]he discretionary function exception protects agency decisions

 2   concerning the scope and manner in which it conducts an investigation so long as the agency does

 3   not violate a mandatory directive.”); Sabow v. United States, 93 F.3d 1445, 1452 (9th Cir. 1996)

 4   (Finding government immune under the discretionary function exception for investigators’

 5   allegedly tortious investigation).

 6          Here, TIGTA is responsible for oversight of the IRS, including investigations into

 7   violations of internal revenue law. See Inspector General Act of 1978, 5 U.S.C. app. 3 § 8(D)(h)

 8   (requiring TIGTA to “exercise all duties and responsibilities of an Inspector General of an

 9   establishment with respect to the Department of the Treasury and the Secretary of the Treasury

10   on all matters relating to the Internal Revenue Service.”); Internal Revenue Restructuring and

11   Reform Act of 1998, Pub. L. No. 105-206, 112 Stat. 685; see also 26 U.S.C. § 7803(d)(3)(B)

12   (authorizing TIGTA agents to receive complaints from taxpayers regarding wrongful conduct by

13   IRS employees). Agent Isenberg’s acts—contacting Plaintiff, communicating with Plaintiff, and

14   ultimately declining to prosecute Officer Baker—were therefore taken pursuant to his role as an

15   investigating agent.   Consequently, Agent Isenberg’s conduct fell within his discretionary

16   function as a TIGTA investigator, thereby satisfying the first Myers prong. Regarding the second

17   Myers prong, the Court finds that Agent Isenberg’s conduct, taken pursuant to a regulatory

18   investigation, is the type of conduct the exception was meant to shield. See Dichter-Mad Family

19   Partners, 707 F. Supp. 2d at 1039 (“[C]onduct of regulatory investigations are immune from

20   FTCA liability unless there are mandatory directives that limit the investigators’ discretion.”).

21          Plaintiff objects that the R & R, in reaching this same conclusion, (1) disregarded

22   Daviscourt’s specific citations of Supreme Court and Ninth Circuit precedent; (2) broke from

23   “significant precedent in the Supreme Court and Ninth Circuit that explicitly endorse the type of



     ORDER ADOPTING REPORT AND
     RECOMMENDATION - 8
              Case 2:20-cv-00720-RSM Document 26 Filed 01/04/21 Page 9 of 10




 1   FTCA claims contained in Daviscourt’s Complaint”; and (3) erred in light of Isenberg’s

 2   employment as a federal law enforcement official. Dkt. #24 at 6. The Supreme Court and Ninth

 3   Circuit precedent at issue are Millbrook v. United States, 569 U.S. 50 (2013) and Tekle v. United

 4   States, 511 F.3d 839 (9th Cir. 2006). Dkt. #23 at 6. Neither of these cases are applicable here,

 5   as they address the waiver of sovereign immunity under Section 2680(h) for certain intentional

 6   torts committed by investigative or law enforcement officers. 28 U.S.C. § 2680(h).

 7          While Plaintiff argues that Section 2680(h) applies here, this objection has no bearing on

 8   the applicability of the discretionary function exception. In examining the interplay between

 9   Sections 2680(a) and 2680(h), the Ninth Circuit has concluded that where the discretionary

10   function exception applies, a plaintiff cannot maintain an FTCA claim—even if the alleged

11   conduct falls under Section 2680(h). See Gasho v. United States, 39 F.3d 1420, 1435 (9th Cir.

12   1994) (“If a defendant can show that the tortious conduct involves a ‘discretionary function,’ a

13   plaintiff cannot maintain an FTCA claim, even if the discretionary act constitutes an intentional

14   tort under § 2680(h).”) (emphasis added). Because the Court has concluded that the discretionary

15   function exception applies, Plaintiff’s objections regarding Section 2680(h) are inapposite.

16          Having concluded that the R & R correctly dismissed Plaintiff’s claims for lack of subject

17   matter jurisdiction pursuant to Fed. R. Civ. P. 12(b)(1), the Court need not address Plaintiff’s

18   objections related to dismissal under Fed. R. Civ. P. 12 (b)(6) for failure to state a claim.

19                                           IV.     CONCLUSION

20          Having reviewed the Report and Recommendation of the Honorable Michelle L. Peterson,

21   United States Magistrate Judge, Plaintiff’s Objections, the Government’s Response, and the

22   remainder of the record, the Court finds and ORDERS:

23          (1)     The Court ADOPTS the Report and Recommendation, Dkt. #23.



     ORDER ADOPTING REPORT AND
     RECOMMENDATION - 9
            Case 2:20-cv-00720-RSM Document 26 Filed 01/04/21 Page 10 of 10




 1          (2)    Defendant’s motion to dismiss, Dkt. #13, is GRANTED and Plaintiff’s complaint

 2   and this matter are DISMISSED with prejudice.

 3          The Clerk is directed to send copies of this Order to the parties and to Judge Peterson.

 4

 5          Dated this 4th day of January, 2021.

 6

 7

 8                                                 A
                                                   RICARDO S. MARTINEZ
 9                                                 CHIEF UNITED STATES DISTRICT JUDGE

10

11

12

13

14

15

16

17

18

19

20

21

22

23



     ORDER ADOPTING REPORT AND
     RECOMMENDATION - 10
